UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1750


DONALD GORDON, a/k/a Michael Coke, a/k/a Peter Gordon, a/k/a Timothy
Knox, a/k/a Donald Wilson, a/k/a Donald Gordan, a/k/a Tim Knox, a/k/a Ronald
Tait,

             Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

             Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals


Submitted: October 30, 2017                                  Decided: November 9, 2017


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donald Gordon, Petitioner Pro Se. Elizabeth Fitzgerald-Sambou, Bernard Arthur Joseph,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donald Gordon, a native and citizen of Jamaica, petitions for review of an order of

the Board of Immigration Appeals dismissing his appeal of the Immigration Judge’s

denial of his requests for withholding of removal and protection under the Convention

Against Torture. We have thoroughly reviewed the record, including the transcript of

Gordon’s merits hearing and all supporting evidence.         We conclude that the record

evidence does not compel a ruling contrary to any of the agency’s factual findings, see 8

U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports the agency’s

decision, INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly, we deny the petition for review. See In re Gordon (B.I.A. May 31,

2017). We deny Gordon’s motion to appoint counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2